                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LAURA WEISS,                                    )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )     No. 1:18-cv-00434-JRS-TAB
                                                )
GRAND CAMPUS LIVING, INC., et al.               )
                                                )
                           Defendants.          )


    Order on Motion to Dismiss or Strike Nationwide Class Allegations
                              (ECF No. 36)

   Defendant RealPage, Inc. (“RealPage”) moves to dismiss or strike Plaintiff’s na-

tionwide class allegations. (ECF No. 36.) Having carefully considered the motion,

response, reply, and applicable law, the Court concludes that the motion should be

denied as premature.

   Plaintiff Laura Weiss (“Plaintiff”) alleges that RealPage and Defendant Grand

Campus Living, Inc. (“Grand Campus”) caused her to receive text messages promot-

ing rental properties managed by Grand Campus. (Am. Compl. ¶¶ 1, 14–15, ECF No.

15 at 1–2, 4–5.) (Plaintiff also alleged claims against a third defendant, Aspen

Heights Management Company, LLC, but those claims were dismissed pursuant to

Rule 12(b)(2) for lack of personal jurisdiction, see ECF No. 50.) Plaintiff brings claims

on behalf of herself and a putative class of those similarly situated for violation of the

Telephone Consumer Protection Act of 1991 (“TCPA”), as amended, 47 U.S.C. § 227.




                                            1
(Am. Compl. ¶¶ 3, 25–30, ECF No. 15 at 2, 7–8.) Specifically, Plaintiff alleges claims

on behalf of

      All persons in the United States and its Territories who, within the four
      years prior to the filing of this class action complaint, were sent one or
      more text message advertisements by or on behalf of Aspen Heights and
      Grand Campus to their cellular telephone, and for whom Defendants do
      not have a written record of consent to receive such messages.

(Am. Compl. ¶ 19, ECF No. 15 at 5–6.)

   This Court does not have general jurisdiction over any defendant in this case, as

neither RealPage nor Grand Campus is “at home” in Indiana. See Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011). It does, however, have

specific jurisdiction over Plaintiff’s claims against Grand Campus because Grand

Campus purposefully directed its suit-related conduct to Indiana by texting Plaintiff

on her Indiana-based cell phone. (See ECF No. 50.) (The Court has not had occasion

to consider whether it has jurisdiction over Plaintiff’s individual claims against Real-

Page, as RealPage has not moved to dismiss those claims.)

   RealPage moves to dismiss or strike Plaintiff’s claims on behalf of class members

who did not receive a text message in Indiana, arguing that the Court lacks personal

jurisdiction to adjudicate such claims. RealPage’s argument relies on the Supreme

Court’s decision in Bristol-Myers Squibb Co. v. Superior Court of Cal., San Francisco

Cty., 137 S. Ct. 1773 (2017). In Bristol-Myers Squibb, “[a] group of plaintiffs—con-

sisting of 86 California residents and 592 residents from 33 other States—filed eight

separate complaints in California Superior Court[.]” 137 S.Ct. at 1778. The Court

held that the California state court lacked specific jurisdiction over the non-resident



                                           2
plaintiffs’ claims against non-resident defendants because there was no connection

between California and those claims. Id. at 1781–82. RealPage argues that here

there is likewise no connection between Indiana and the claims of plaintiffs who did

not receive text messages in Indiana.

   But Bristol-Myers was a direct mass action—the 592 non-resident plaintiffs were

named plaintiffs—not a class action. Id. at 1778; see also Beaton v. SpeedyPC Soft-

ware, 907 F.3d 1018, 1024–25 (7th Cir. 2018) (characterizing Bristol-Myers Squibb as

a “mass-tort action” and declining to extend Bristol-Myers “to nationwide class ac-

tions” because the issue had not been raised with the district court). The Seventh

Circuit has not decided whether Bristol-Myers Squibb applies to absent class mem-

bers in a class action, and district courts—in this Circuit and elsewhere—are divided

on the issue. See Al Haj v. Pfizer Inc., 338 F. Supp. 3d 815, 818 (N.D. Ill. 2018) (noting

the split and collecting cases).

   RealPage moves to strike Plaintiff’s nationwide class allegations under Rule 12(f).

Under Rule 12(f), the court “may strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

RealPage makes no showing that the class allegations constitute “redundant, imma-

terial, impertinent or scandalous matter,” and the allegations clearly are not “an in-

sufficient defense.” Although some courts have permitted class allegations to be

stricken prior to a motion for class certification, it is “more appropriate” to deny mo-

tions to strike as premature when made before the named plaintiffs have moved for

certification. 5C Wright & Miller § 1383 (3d ed.); see also Fed. R. Civ. P. 23(c)(1)(B)



                                            3
(“An order that certifies a class action must define the class . . . .”); Practice Mgmt.

Support Servs., Inc. v. Cirque du Soleil, Inc., 301 F. Supp. 3d 840, 864 (N.D. Ill. 2018)

(deciding this very issue at class certification).

   RealPage’s motion to dismiss the claims of unnamed, absent class members for

lack of personal jurisdiction under Rule 12(b)(2) is likewise premature. District

courts nationwide have held that dismissal of absent class members’ claims for lack

of personal jurisdiction would be premature prior to a motion for class certification.

See, e.g., Suarez v. Cal. Natural Living, Inc., No. 17-cv-9847, 2019 WL 1046662

(S.D.N.Y. Mar. 5, 2019) (“At present, the potential out-of-state class members are

precisely that—potential class members who are not, and may never be, joined in this

action. Thus, the Court need not assess personal jurisdiction over plaintiff’s putative

out-of-state class action claims unless and until the Court decides a class comprising

out-of-state class members merits certification.”); Blitz v. Monsanto Co., 317 F. Supp.

3d 1042, 1048 (W.D. Wis. 2018) (“Because this question need not be decided now, and

the court would no doubt benefit from greater factual and legal briefing before resolv-

ing, the court will also reserve judgment on the question of whether it can exercise

personal jurisdiction over the claims of a nationwide class, at this time.”); Campbell

v. Freshbev LLC, 322 F. Supp. 3d 330, 337 (E.D.N.Y. 2018) (“In any event, plaintiff

has not yet brought a motion to certify a nationwide class. Until he does so, the issue

is not squarely before the Court. Given the unsettled nature of the law following

Bristol-Myers, the Court will defer on this question until the plaintiff brings a motion

for class certification, if he chooses to do so.”).



                                              4
   Finally, unlike a non-final order on a motion to dismiss or strike, an order on class

certification may be appealed immediately under Rule 23(f), so that reserving ruling

until class certification promotes the efficient determination of this action.

   Accordingly, for the reasons above, RealPage’s Motion to Dismiss or Strike Plain-

tiff’s Nationwide Class Allegations (ECF No. 36) is denied as premature. Plaintiff’s

Motion for Oral Argument (ECF No. 49) is denied as moot.

   SO ORDERED.


Date: 3/19/2019




Distribution:

William Choslovsky
GINSBERG JACOBS LLC
wchoslovsky@ginsbergjacobs.com

Alexandra Christine Fuson
FAEGRE BAKER DANIELS
lexi.fuson@FaegreBD.com


Erin L. Hoffman
FAEGRE BAKER DANIELS LLP (Minneapolis)
erin.hoffman@faegrebd.com

Peter C. Magnuson
FAEGRE BAKER DANIELS LLP
peter.magnuson@faegrebd.com

Frederick William Schultz
GREENE & SCHULTZ
fred@greeneschultz.com



                                           5
John Joseph Tanner
BAKER & DANIELS
joe.tanner@faegrebd.com

Eugene Y. Turin
MCGUIRE LAW PC
eturin@mcgpc.com




                          6
